
	

111 HR 128 IH: Respect for the Law Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to
		  strengthen the criminal consequences for certain violations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for the Law Act of
			 2009.
		2.Criminal
			 consequences with respect to voluntary departureSubsection (d) of section 240B of the
			 Immigration and Nationality Act (8 U.S.C. 1229c(d)) is amended—
			(1)in the heading, by
			 striking Civil;
			(2)in
			 paragraph (1), by amending subparagraph (A) to read as follows:
				
					(A)shall be imprisoned not less than 1 and not
				more than 4 years and fined under title 18, United States Code;
				and
					;
			(3)by redesignating
			 paragraph (3) as paragraph (4); and
			(4)by
			 inserting after paragraph (2) the following:
				
					(3)Reentry of
				departed aliensAn alien who
				is permitted to depart voluntarily under this section and thereafter enters,
				attempts to enter, or is present in the United States in violation of law shall
				be imprisoned not less than 1 and not more than 2 years and fined under title
				18, United States
				Code.
					.
			3.Criminal
			 consequences with respect to failure of a deportable alien to depart or
			 appearSubsection (a) of
			 section 243 of the Immigration and Nationality Act (8 U.S.C. 1253(a)) is
			 amended—
			(1)in the heading, by
			 inserting for failure to
			 appear and before for failure to depart;
			 and
			(2)in paragraph
			 (1)—
				(A)in subparagraph
			 (C), by striking or at the end;
				(B)in subparagraph
			 (D), by adding or at the end;
				(C)by inserting after
			 subparagraph (D) the following:
					
						(E)was ordered removed in absentia under
				section 240(b)(5)(A) (unless such order was rescinded or otherwise
				invalidated),
						;
				and
				(D)by striking the
			 matter following subparagraph (E) (as added by subparagraph (C)) and inserting
			 the following:
					
						shall be
				imprisoned not less than 1 and not more than 4 years (or imprisoned 10 years if
				the alien is a member of any of the classes described in paragraph (1)(E), (2),
				(3), or (4) of section 237(a)) and fined under title 18, United States
				Code..
				4.Criminal
			 consequences with respect to reentry of removed aliensSection 276 of the Immigration and
			 Nationality Act (8 U.S.C. 1326) is amended—
			(1)in
			 subsection (a), by striking the matter following paragraph (2) and inserting
			 the following:
				
					shall be
				imprisoned not less than 1 and not more than 2 years and fined under title 18,
				United States Code.;
				and
			(2)in
			 subsection (b)—
				(A)in paragraph (1),
			 by striking shall be fined and all that follows through
			 or both and inserting shall be imprisoned not less than 3
			 and not more than 10 years and fined under title 18, United States
			 Code;
				(B)in paragraph (2),
			 by striking shall be fined and all that follows through
			 or both and inserting shall be imprisoned not less than
			 10 and not more than 20 years and fined under title 18, United States
			 Code; and
				(C)in paragraph (4), by striking shall
			 be fined and all that follows through or both and
			 inserting shall be imprisoned not less than 3 and not more than 10 years
			 and fined under title 18, United States Code.
				5.Exclusion of
			 aliens unlawfully present in the United States for more than 6
			 monthsSection 212(a)(9)(B)(i)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)(i)) is amended
			 by striking subclauses (I) and (II) and inserting the following:
			
				(I)has been unlawfully present in the United
				States for a period of more than 180 days but less than 1 year, unless the
				alien has subsequently remained outside of the United States for an
				uninterrupted period of at least 3 years, or
				(II)has been
				unlawfully present in the United States for a period of 1 year or more, unless
				the alien has subsequently remained outside of the United States for an
				uninterrupted period of at least 10
				years,
				.
		
